DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1,
Claim 1 is drawn to a method of shear wave imaging comprising generating one temporal displacement profile as a single sampled curve from a combination of the tissue displacements over time at different locations of the plurality of locations such that different tissue displacements from the different locations form the single sampled curve, the combination formed with a time shift of at least 

The level of one of ordinary skill
The level of skill in the shear wave imaging art is high. Such that a person having ordinary skill in the art would typically be engineers, physicians, mathematicians, etc. 

The amount of direction provided by the inventor(s)
The inventors provide detail direction for applying a time shift to each of the different profiles ([0039]), however, no disclosure is made regarding how time shifting the profiles results in a single sampled profiles as shown in figs. 3 or 4.  For example, the specification describes time shifting profiles while keeping a first profile stationary in paragraph [0039], however, if an entire profile were shifted in this way the result would not appear to look like the combinations shown in these figures. Examiner further notes that while initial time shifts applied may be based on expected velocities ([0041]), no direction is given on how to derive the expected velocities and further does not provide direction on a range of velocities and/or attenuations to be tested resulting in undue experimentation required by a person having ordinary skill in the art. 

The existence of working examples
No working examples have been provided for how the shear wave velocity is estimated using the temporal displacement profile which is a single sampled curve formed from tissue displacements from the different locations of the plurality of tracked locations. Examiner notes that while there is disclosure for how to time-shift the displacement profiles based on a tested velocity  ([0039]) and that fig. 2 depicts profiles of displacements which are not combined ([0033]) and profiles which are 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The amount of experimentation required for a skilled artisan to make or use the full scope of the claimed invention would be extremely high. For example, applicant describes that the combination is formed by testing different possible combinations ([0037]) and further describes the iterations used to find the correct velocity and attenuation in paragraph [0040]. Examiner notes that while initial time shifts applied may be based on expected velocities, no disclosure is made of a range of velocities which would be tested or the basis for the expected or possible velocities. Finally, paragraph [0040] of applicants specification discloses that any number of loops through the iteration process may be used. Thus, a person having ordinary skill in the art would not know how many different velocities and/or attenuations to test in order to generate the one temporal profile from which the velocity is estimated. 

Level of predictability in the art
Methods for tracking tissue displacements over time at a plurality of locations were well known at the time of the invention. While correlating and/or averaging displacements over time from a plurality of locations would appear to provide a temporal displacement profile as a single sampled curve, one of ordinary skill in the art would not have recognized the predictability of forming a single sampled curve by time-shifting multiple displacement profiles from different locations and furthermore would not have recognized the predictability of estimating a shear wave velocity from a single sampled curve formed from different tissue displacements from different locations of the plurality of locations. 

Thus, based on the evidence of record, the specification, at the time the application was filed would have not have taught one of ordinary skill how to make and/or use the full scope of the claimed invention without undue experimentation.     

Regarding claim 21,
Claim 21 is directed towards a method of iteratively testing different temporal displacement profiles formed as different combinations which are formed by applying different time shifts to the tissue displacements over time for the locations based on the initial and possible shear wave velocities offset from the initial shear wave velocity.  

The level of one of ordinary skill
The level of skill in the shear wave imaging art is high. Such that a person having ordinary skill in the art would typically be engineers, physicians, mathematicians, etc. 

The amount of direction provided by the inventor(s)
The inventors provide detail direction for applying a time shift to each of the different profiles ([0039]), however, no disclosure is made regarding how time shifting the profiles results the combination of the tissue displacements as shown in figs. 3 or 4. For example, the specification describes time shifting profiles while keeping a first profile stationary in paragraph [0039], however, if an entire profile were shifted in this way the result would not appear to look like the combinations shown in these figures. Examiner further notes that while initial time shifts applied may be based on expected velocities ([0041]), no direction is given on how to derive the expected velocities and and further does not provide direction on the possible velocities offset from the initial to be tested. In 

The existence of working examples
No working examples have been provided for how the shear wave velocity is estimated using the temporal displacement profile which is a combination formed from tissue displacements from the different locations of the plurality of tracked locations. Examiner notes that while there is disclosure for how to time-shift the displacement profiles based on a tested velocity  ([0039]) and that fig. 2 depicts profiles of displacements which are not combined ([0033]) and profiles which are combined in figs. 3 and 4, are there is no working example for how the time shifts applied to fig.  2 would result in the combinations as show in figs. 3 or 4. In other words the drawings figs. 2-4 are not described nor labeled in a way which would provide a working example of the method.

The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The amount of experimentation required for a skilled artisan to make or use the full scope of the claimed invention would be extremely high. For example, applicant describes that the combination is formed by testing different possible combinations ([0037]) and further describes the iterations used to find the correct velocity in paragraph [0040]. Examiner notes that while initial time shifts and/or scales applied may be based on expected velocities and/or attenuation, no disclosure is made of a range of possible velocities and/or attenuations which would be tested nor the number of which should be tested. Additionally, the basis for the expected or possible velocities is not described. Finally, paragraph [0040] of applicants specification discloses that any number of loops through the iteration process may be used. Thus, a person having ordinary skill in the art would not know how 

Level of predictability in the art
Methods for tracking tissue displacements over time at a plurality of locations were well known at the time of the invention. While correlating and/or averaging displacements over time from a plurality of locations would appear to provide a temporal displacement profile as a combination of different profiles one of ordinary skill in the art would not have recognized the predictability of forming the combination by time-shifting profiles from different locations and furthermore would not have recognized the predictability of estimating a shear wave velocity from a combination formed from different tissue displacements from different locations of the plurality of locations. 

Thus, based on the evidence of record, the specification, at the time the application was filed would have not have taught one of ordinary skill how to make and/or use the full scope of the claimed invention without undue experimentation.     

Claims 1-9, 11, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “determining a possible shear wave velocity”. Examiner notes that while there appears to be literal support that an initial time shift may be based on an expected shear 
Claim 21 recites the limitation “determining an initial shear wave velocity and possible shear wave velocities as offsets from the initial shear wave velocity”. Examiner notes that while there appears to be literal support that an initial time shift may be based on a singular expected shear wave velocity and may also be based on an indicated type of tissue in [0041] of applicant’s PGPub there does not appear to be sufficient written description for how possible shear wave velocities are determined from the type of tissue. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention before the effective filing date.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “estimating a shear wave velocity using the temporal displacement profile” in line 20. It is unclear if the shear wave velocity is the same or different than the possible shear wave velocity of line 10. It is unclear how the shear wave velocity could be different from the possible shear wave velocity when the possible shear wave velocity is used in the time shifting of the temporal displacement profile. 
Claim 21 recites the limitation “determining an initial shear wave velocity from the type of tissue and other possible shear wave velocities as offsets from the initial shear wave velocity” in lines 10-11. It is unclear how the initial shear wave velocities nor the other possible shear wave velocities are determined in light of the 35 U.S.C. 112(a) rejection above. 

Response to Arguments
Examiner first notes the 35 U.S.C. 112(a) enablement rejections for claims 1 and 21 have been updated in accordance with the amendments made to the claims.
35 U.S.C. 112(a) written description and corresponding 112(b) rejections regarding the scalings of claims 4 and 21 have been withdrawn in view of the removal of these limitations.
35 U.S.C. 112(a) written description and corresponding 112(b) rejections regarding the smoothness level of claim 25 have been withdrawn in view of amendments to the claim.
35 U.S.C. 112(b) rejections of claims 4, 8, and 27 have been withdrawn in view of amendments made to the claims. 
New 35 U.S.C. 112(a) rejections necessitated by amendment.  
New 35 U.S.C. 112(b) rejections necessitated by amendment.
10/29/2021 have been fully considered but they are not persuasive. For example, applicant argues “how to time shift the profiles to result in a single sampled profile is taught… to shift one profile in time relative to another, the samples are moved in time (e.g. left or right in figure 2)…Figures 2-4 show and example where the different profiles from figure 2 are shifted relative to each other and then the result of the shift is the combination single profile of Figure 3 for one velocity and Figure 43 for the other velocity” (REMARKS pg. 6-7). Examiner notes that while one example of time shifting the profiles is taught in [0039] of applicant’s specification, there is no connection between this time shift and figures 2-4 made in the disclosure. Furthermore, in time-shifting the profiles of fig. 2 there is no clear depiction of how shifting one or more entire profiles would result in the combination profiles of figs. 3 or 4.   
Applicant further argues “how to apply scalings to different profiles which would result in a single sampled curve is taught” (REMARKS pg. 7). Examiner notes that this argument is no longer relevant as the amended claims do not include such scalings. 
Applicant further argues “how to derive the expected velocities and/or attenuations is taught… there are only so many possible candidates for shear wave speed and/or attenuation in tissue, so this introduces a range understood to a person of ordinary skill in the art. Given the shear wave speed and/or attenuation range, the possible computed time shifts and/or scales are computed (paragraph 37)” (REMARKS pg. 7). Examiner first notes that attorney arguments do not replace evidence where evidence is necessary (MPEP 2145). In the current instance, applicant’s specification has not provided a range of shear wave speeds for determining “possible shear wave speeds” and arguing a person of ordinary skill in the art would understand the range of which possible shear wave speeds without formally citing evidence is not sufficient in overcoming the current rejections. Furthermore even if a range were readily understood by a person having ordinary skill in the art, for which there is no record evidence, the disclosure does not 
Applicant further argues “paragraph 41 teaches that the initial time shifts and/or scales may be based on expected velocity and attenuation, such as by the type of tissue being imaged. Offsets are then used to test for other velocities and/or attenuations (paragraph 41). Thus the possible time shifts to use are limited by the likely shear wave speeds and/or attenuations. The specification teaches deriving the expected velocities and attenuations from the type of tissue being imaged, as a person of ordinary skill in the art understands that different types of tissue have typical shear velocity and attenuation values” (REMARKS pg. 7-8). Examiner first notes that attorney arguments do not replace evidence where evidence is necessary (MPEP 2145). Examiner notes that while there appears to be literal support that initial time shifts may be based on expected velocity and may also be based on the type of tissue being imaged, there is no direction for how the initial time shift nor expected velocity is determined, or how the “offsets” are determined. Furthermore, while paragraph [0041] discloses that other shifts or scales offset from the initial ones may be tested as well there is no direction for the offset value nor how many offsets are tested. 
Applicant further argues “there is direction on a range of velocities and/or attenuations to be tested resulting in undue experimentation. As noted above, the specification teaches where to start…other combinations are formed by using offsets from the initial or expected velocities. The different velocities and/or attenuations to use may be based on possible velocities and attenuations, where a person of ordinary skill in the art would know the possible velocities and attenuations for a patient as they occur over a standard range. Figures 2-4 provide an example with there are two different velocities applied to select one of them providing a working example (paragraph 23)” (REMARKS pg. 8).  As discussed in the 35 U.S.C. 112(a) and previous responses to arguments the applicant has not provided any direction on a range of velocities to be tested resulting in undue experimentation. While an initial time shift is disclosed as being based on an expected velocity as well as the indicated tissue, there is no .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793 

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793